
	
		I
		112th CONGRESS
		1st Session
		H. R. 1234
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. Kildee introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Act of June 18, 1934, to reaffirm the
		  authority of the Secretary of the Interior to take land into trust for Indian
		  tribes.
	
	
		1.Reaffirmation of
			 authority
			(a)Modification
				(1)In
			 generalThe first sentence of section 19 of the Act of June 18,
			 1934 (commonly known as the Indian Reorganization
			 Act; 25 U.S.C. 479), is amended—
					(A)by striking
			 The term and inserting Effective beginning on June 18,
			 1934, the term; and
					(B)by striking
			 any recognized Indian tribe now under Federal jurisdiction and
			 inserting any federally recognized Indian tribe.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect as if
			 included in the Act of June 18, 1934 (commonly known as the
			 Indian Reorganization Act; 25 U.S.C. 479),
			 on the date of the enactment of that Act.
				(b)Ratification and
			 confirmation of actionsAny action taken by the Secretary of the
			 Interior pursuant to the Act of June 18, 1934 (commonly known as the
			 Indian Reorganization Act; 25 U.S.C. 461 et
			 seq.), for any Indian tribe that was federally recognized on that date of the
			 action is ratified and confirmed, to the extent such action is subjected to
			 challenge based on whether the Indian tribe was federally recognized or under
			 Federal jurisdiction on June 18, 1934, ratified and confirmed as fully to all
			 intents and purposes as if the action had, by prior Act of Congress, been
			 specifically authorized and directed.
			(c)Effect on other
			 laws
				(1)In
			 generalNothing in this section or the amendments made by this
			 section shall affect—
					(A)the application or
			 effect of any Federal law other than the Act of June 18, 1934 (25 U.S.C. 461 et
			 seq.), as amended by subsection (a) of this section; or
					(B)any limitation on
			 the authority of the Secretary of the Interior under any Federal law or
			 regulation other than the Act of June 18, 1934 (25 U.S.C. 461 et seq.), as so
			 amended.
					(2)References in
			 other lawsAn express reference to the Act of June 18, 1934 (25
			 U.S.C. 461 et seq.), contained in any other Federal law shall be considered to
			 be a reference to that Act as amended by subsection (a) of this Act.
				
